Exhibit 10.01
 
 
[logo.jpg]
 
 
SUBSCRIPTION AGREEMENT AND QUESTIONNAIRE
FOR COMMON UNITS SERIES 2012
pursuant to
2012 COMMON STOCK PRIVATE OFFERING


 
Gentlemen:
 
1.  
Subscription.  The undersigned, desiring to purchase Common Unit(s) Series 2012
of MacroSolve, Inc., an Oklahoma corporation (the “Company”), at a purchase
price of $25,000 per Unit, with each such Unit consisting of 250,000 shares of
the Company’s common stock, par value $0.01 per share and a Series D warrant to
purchase 250,000 shares of the Company’s common stock upon the terms and
conditions set forth in the Warrant (a copy of which is attached hereto as
Exhibit A and made a part hereof), hereby subscribes for and agrees to purchase
the number of Common Units designated on page 4 below (referred to herein as the
“Securities”) upon acceptance of this Subscription Agreement and Questionnaire
(“Subscription Agreement”) by the Company.  The undersigned is delivering with
this Subscription Agreement a check payable to the order of the Company in the
amount shown at page 4 below.

 
2.  
Registration.  The Company will undertake to file a registration statement on
Form S-1 with the Securities and Exchange Commission to register the shares of
common stock and the shares underlying the Warrant, issued pursuant to the
Series 2012 Common Units purchased hereunder; provided that the Company first
sells a minimum of forty (40) Series 2012 Common Units in this Offering for an
aggregate purchase price of $1,000,000.

 
3.  
Representations and Warranties.  By executing this Subscription Agreement, the
undersigned further:

 
 
(a)
Acknowledges that the undersigned (i) has received the Summary of Terms
(“Summary”) and the form of Warrant; (ii) has been given access to and the
opportunity to review the Company’s Certificate and Articles of Incorporation
and bylaws; and (iii) is familiar with and understands each of the foregoing
including the risk factors and other considerations referred to in the Summary
and in the reports filed by the Company with the Securities and Exchange
Commission (“SEC”) as described in the Summary;

 
 
(b)
Represents and warrants that the undersigned in determining to purchase the
Securities has relied solely upon the documents described herein and the advice
of the undersigned’s legal counsel, accountants and other financial advisers
with respect to the legal, tax, investment and other consequences involved in
purchasing the Securities;

 
 
(c)
Acknowledges that the Securities being acquired will be governed by the terms
and conditions therein, which the undersigned accepts and by which the
undersigned agrees to be legally bound;

 
 
(d)
Represents and warrants that the Securities being acquired will be acquired for
the undersigned’s own account without a view to public distribution or resale
and that the undersigned has no contract, undertaking, agreement or arrangement
to sell or otherwise transfer or dispose of any Securities or any portion
thereof;

 
 
(e)
Represents and warrants that the undersigned (i) can bear the economic risk of
the purchase of the Securities including the total loss of the undersigned’s
investment and (ii) has such knowledge and experience in business and financial
matters, including the analysis of or participation in offerings of privately
issued investments, as to be capable of evaluating the merits and risks of an
investment in the Securities, or that the undersigned is being advised by others
(acknowledged by the undersigned as being the “Purchaser Representative(s)” of
the undersigned) such that they and the undersigned together are capable of
making such evaluation;

 
 
(f)
Represents and warrants, if subject to the Employee Retirement Income Security
Act (“ERISA”), that the undersigned is aware of and has taken into consideration
the diversification requirements of Section 404(a)(3) of ERISA in determining to
purchase the Securities and that the undersigned has concluded that the purchase
of Securities is prudent;

 
 
(g)
Understands that the Securities have not been registered under the Securities
Act of 1933, as amended (the “Act”), or the securities laws of any state and are
subject to substantial restrictions on transfer;

 
 
(h)
Agrees that the undersigned will not sell or otherwise transfer or dispose of
any Securities or any portion thereof unless such Securities are registered
under the Act and any other applicable state securities laws or, if sold or
transferred under an exemption from registration, the undersigned obtains an
opinion of counsel that it is satisfactory to the Company that the Securities
may be sold in reliance on an exemption from the registration requirements;

 
 
(i)
Understands that, except as may otherwise be provided in Section 2 above, (i)
the Company has no obligation or intention to register any Securities for resale
or transfer under the Act or any state securities laws or to take any action
(including the filing of reports or the publication of information as required
by Rule 144 under the Act) which would make available any exemption from the
registration requirements of any such laws and (ii) the undersigned therefore
may be precluded from selling or otherwise transferring or disposing of the
Securities for an indefinite period of time or at any particular time;

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
(j)
Acknowledges that the undersigned has been encouraged to rely upon the advice of
the undersigned’s legal counsel, accountants, investment or other financial
advisers with respect to the tax and other considerations relating to the
purchase of the Securities and has been offered, during the course of
discussions concerning the purchase of the Securities the opportunity to ask
such questions and inspect such documents concerning the Company and its
business and affairs as the undersigned has requested so as to understand more
fully the nature of the investment and to verify the accuracy of the information
supplied;

 
 
(k)
Acknowledges that the undersigned has not relied on any information, disclosures
or statements by the Company in making this investment except for those in the
Summary, the Warrant, and the Company’s reports filed with the SEC;

 
 
(l)
Represents and warrants that (i) if an individual, the undersigned is at least
21 years of age; (ii) the undersigned has adequate means of providing for the
undersigned’s current needs and personal contingencies; (iii) the undersigned
has no need for liquidity in the undersigned’s investment; (iv) the undersigned
maintains the undersigned’s principal residence at the address shown below; (v)
all investments in and commitments to non-liquid investments are, and after the
purchase of the Securities will be, reasonable in relation to the undersigned’s
net worth and current needs; and (vi) any financial information that is provided
herewith by the undersigned, or is subsequently submitted by the undersigned at
the request of the Company, does or will accurately reflect the undersigned’s
financial condition with respect to which the undersigned does not anticipate
any material adverse change;

 
 
(m)
Understands that no securities commission or authority has approved or
disapproved the Securities, passed upon or endorsed the merits of this offering
or the accuracy or adequacy of the documents delivered by the Company, or made
any finding or determination as to the fairness of the Securities for public
investment;

 
 
(n)
Acknowledges that the Company has the unconditional right to accept or reject
this subscription;

 
 
(o)
Understands that the Securities are being offered and sold in reliance on
specific exemptions from the registration requirements of federal and state laws
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings set
forth herein in order to determine the suitability of the undersigned to acquire
the Securities;

 
 
(p)
Represents and warrants that the information set forth in this Subscription
Agreement and Questionnaire concerning the undersigned is true and correct;

 
 
(q)
Represents, warrants and agrees that, if the undersigned is acquiring the
Securities in a fiduciary capacity, (i) the above representations, warranties,
agreements, acknowledgments and understandings shall be deemed to have been made
on behalf of the person or persons for whose benefit such Securities are being
acquired, (ii) the name of such person or persons is indicated below under the
subscriber’s name and (iii) such further information as the Company deems
appropriate shall be furnished regarding such person or persons;

 
 
 (r)
Agrees that the Company may present the information contained herein to such
persons as it deems appropriate if called upon to verify the information
provided or to establish the availability of an exemption from registration
under Section 4(2) of the Act, Regulation D or any state or other securities
statutes or regulations or if the contents are relevant to any issue in any
action, suit or proceeding which it is or may be bound; and

 
 
(s)
Agrees that any dispute concerning this investment, the Securities, the Summary
or this Subscription Agreement and Questionnaire, including the issue of whether
the dispute is subject to arbitration, will be resolved, to the extent permitted
by law, by arbitration in Tulsa, Oklahoma, under the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”) by a single arbitrator
selected by the Company from the AAA’s panel of arbitrators.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, intending to irrevocably bind the undersigned and the
personal representatives, successors and assigns of the undersigned and to be
bound by this Subscription Agreement and Questionnaire, the undersigned is
executing this Subscription Agreement on the date indicated.
 
The undersigned is subscribing for the following number of Common Units and has
enclosed a check payable to the order of MacroSolve, Inc. in the following
amount in full payment for such Common Units:
 
No. of Units:
_______                                                                Check in
amount of $__________.
 
Dated: ___________                                   
____________________________________________
Signature of Investor (Additional Signature if required)
____________________________________________
Print Name of Individual, Corporation, Partnership, Plan
Or Trust
______________________________________________
Social Security Number or Tax I.D. Number under
which securities shall be registered
____________________________________________
Mailing Address
                ______________________________________________
City                        State                                           Zip
Code
______________________________________________
Home Telephone Number    Business Telephone Number
 
 
3

--------------------------------------------------------------------------------

 
 
Investor Questionnaire
 
Please complete the portion of the questionnaire applicable to the type of
Investor.
 
I.           Investor Accreditation for Individual Investors.
 
1.           Accredited Investor Status.  Please complete each of the following
certifications:
 
 
(a)
I certify that I have an individual net worth (or a joint net worth with my
spouse) in excess of $1,000,000 (excluding homes, home furnishings and
automobiles.

 
Yes ________
No___________

 
 
(b)
I certify that I had individual income (excluding any income of my spouse) of
more than $200,000 in each of the previous two calendar years or joint income
with my spouse in excess of $300,000 in each of those years and I reasonably
expect to reach the same income level in the current year.

 
Yes ________
No __________

 
II.           Accredited Investor Status for Trust Investors.


Please complete each of the following certifications.
 
1.           The undersigned Trust has as its trustee a bank as defined in
Section 3(a)(2) of the Securities Act of 1933.
 
Yes _________                                No __________
 
 
2.
The undersigned Trust certifies that it has total assets in excess of
$5,000,000, was not formed for the specific purpose of acquiring the Securities
and is directed by a sophisticated person as defined in Rule 506(b)(2)ii) under
the Securities Act of 1933.

 
Yes _________                                No __________
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
III.
Accreditation for Corporate, Partnership or Limited Liability Company Investors.

 
Please complete each of the following certifications:


 
1.
The undersigned Corporation, Partnership or Limited Liability Company certifies
that EACH of its shareholders, partners, or members meets at least ONE of the
following conditions:



 
(a)
Each shareholder, partner, or member is a natural person whose individual net
worth (or joint net worth with his/her spouse) exceeds $1,000,000 (excluding
home, home furnishings and personal property).



 
o  Yes    o No



 
(b)
Each shareholder, partner, or member is a natural person who had an individual
income in excess of $200,000 in each of the previous two calendar years or joint
income with such person’s spouse in excess of $300,000 in each of those years
and who reasonably expects to reach the same income level for the current
calendar year.



 
o  Yes    o No



 
(c)
The shareholder, partner, or member is a corporation, partnership, or limited
liability company and all of the shareholders, partners, or members of such
corporation, partnership, or limited liability company can answer yes to
statement III.1(a) or (b) above.



 
o  Yes    o No



 
2.
The undersigned Corporation, Partnership or Limited Liability Company certifies
that it has total assets in excess of $5,000,000 and that it was not formed for
the specific purpose of investing in the Securities.



 
o  Yes    o No



 
3.
The undersigned Corporation, Partnership or Limited Liability Company certifies
that it is a broker, or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934 and purchasing the Securities for its own
account.



 
o  Yes    o No



 
4.
The undersigned Corporation, Partnership or Limited Liability Company certifies
that is it an organization described in Section 501(c)(3) of the Internal
Revenue Code with total assets in excess of $5,000,000.



 
o  Yes    o No

 

 
 
5

--------------------------------------------------------------------------------

 


 
Exhibit A
 
[Warrant]
 


 
 
 
 
 
6